DETAILED ACTION
This office action is responsive to communication filed on December 13, 2021.  Claims 1-16 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 is amended (lines 18-20) to recite that “the reference position is shorter when the diagonal-line length of the available area of the image sensor is the first value when the diagonal-line length is the second value”.  It is unclear how the diagonal-line length of the available area of the image sensor can be the first value when the diagonal-line length is the second value.  As such, claim 1 is deemed indefinite by the Examiner.  This rejection may be overcome by amending claim 1 to instead recite “the reference position is shorter when the diagonal-line length of the available area of the image sensor is the first value than when the diagonal-line length is the second value”.  Additionally, this amendment would place claim 1 in condition for allowance.

	Claims 2-12 and 16 are indefinite as depending from claim 1 and not remedying the deficiencies of claim 1.

	Claim 14 recites, at the last stanza thereof, “the reference position setting unit”, “the diagonal-line length of the available area of the image sensor”, “the first value” and “the second value”.  However, claim 14 does not previously recite a reference position setting unit, a diagonal-line length of the available area of the image sensor, a first 
	Due to the indefinite nature of claim 14, the Examiner is unable to determine whether a prior art rejection of this claim is appropriate at this time.

Allowable Subject Matter
Claims 13 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 13, the prior art of record does not teach nor reasonably suggest that the reference position setting unit sets the reference position so that a distance between a position of the optical axis and the reference position is shorter when the diagonal-line length of the available area of the image sensor is the first value than when the diagonal-line length is the second value, in combination with the other elements recited in claim 13.

	Consider claim 15, the prior art of record does not teach nor reasonably suggest that the reference position is set so that a distance between a position of the optical axis and the reference position is shorter when the diagonal-line length of the available area of the image sensor is the first value than when the diagonal-line length is the second value, in combination with the other elements recited in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696